ALMON, Justice.
This appeal is dismissed for failure to comply with Rule 54(b), ARCP.
The appeal is from the denial of a Motion to Set Aside Orders, for Reconsideration, and for Other Relief. This motion sought to set aside the granting of Rule 12(b)(6), ARCP motions filed by three defendants. It appears from the record that there has not been any disposition of the case, with respect to the other defendants; and there was neither an “express determination that there is no just reason for delay” nor “an express direction for the entry of judgment” as required by Rule 54(b) ARCP.
Notwithstanding the filing and acceptance of an appeal bond in the circuit court, there has been no final judgment in this case to support an appeal. Chambers v. Chambers, 356 So.2d 634 (Ala.1978); Powell v. Republic National Life Insurance Co., 293 Ala. 101, 300 So.2d 359 (1974).
Accordingly, the appeal is dismissed.
APPEAL DISMISSED.
TORBERT, C. J., and BLOODWORTH, FAULKNER and EMBRY, JJ., concur.